Citation Nr: 1739563	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  13-26 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an effective date earlier than September 28, 1998 for the grant of service connection for a low back condition, to include the issue of whether there was clear and unmistakable error (CUE) in the May 2003 rating decision assigning that effective date.

2.  Entitlement to an effective date earlier than September 28, 1998 for the grant of service connection for posttraumatic stress disorder (PTSD), to include the issue of whether there was clear and unmistakable error (CUE) in the December 2004 rating decision assigning that effective date.

3.  Entitlement to an effective date earlier than September 28, 1998 for the grant of 
a total disability rating based on individual unemployability (TDIU), to include the issue of whether there was clear and unmistakable error (CUE) in the December 2004 rating decision assigning that effective date.

4.  Whether new and material evidence sufficient to reopen the claim of entitlement to service connection for the residuals of traumatic brain injury (TBI), also claimed as concussion, has been received.
[The Veteran's motion alleging CUE in a June 2009 Board decision will be addressed in a separate Board decision.]


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and Dr. D.V.


ATTORNEY FOR THE BOARD

K. Hubers, Counsel


INTRODUCTION

The Veteran served on active duty from November 1957 to September 1959.

This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The Veteran testified at a hearing before the undersigned Veterans Law Judge, held via videoconference in April 2017.  The claims file includes a transcript of the hearing.  The Veteran timely submitted a motion to correct the hearing transcript pursuant to 38 C.F.R. § 20.716.  The motion is granted and the spelling errors and corrected wording (e.g., "ionizing radiation" instead of "plutonium poisoning", "appointments" instead of "deployments") identified by the Veteran are accepted and are hereby made part of the official transcript.  (The Board notes that the marked up hearing transcript also contains additional notes and underlining for emphasis that are commentary on the hearing rather than corrections.)

The Veteran's claims relating to effective dates have been recharacterized to include claims of CUE in prior, final decisions for reasons discussed in the merits section below.  The Veteran has submitted multiple documents containing argument on his various theories and presented argument and testimony at his Board hearing on the issue of CUE.  The Board has jurisdiction over the claims alleging CUE in prior rating decision and the Veteran will suffer no prejudice if the Board adjudicates those issues.  See April 2017 Board Hearing Tr. at 13 (representative noting Board has jurisdiction of the CUE claim); Bernard v. Brown, 4 Vet.App. 384, 390-91 (1993) (holding that the Board has authority "to decide all questions presented on the record before it that were necessary to its decision on the matter"); Jarrell v. Nicholson, 20 Vet. App. 326, 332 (2006) (holding that, where Board has jurisdiction of a CUE matter but it was not explicitly addressed by the RO, "the Board must secure a waiver from a claimant or otherwise determine that there would be no prejudice to the claimant by proceeding to adjudicate the question or issue"); Shinseki v. Sanders, 556 U.S. 396, 407-11 (2009) (applying harmless error analysis in context of veterans benefit law).  The RO did, albeit briefly, consider the Veteran's allegations of CUE in the August 2013 Statement of the Case.

The claim of entitlement to service connection for TBI (previously claimed as concussion) is a claim to reopen.  The claim was previously denied in a July 1999 rating decision.  VA accepted the Veteran's appeal of that rating decision as timely and a January 2003 Supplemental Statement of the Case was issued.  The Veteran filed a request to amend his claims, particularly including a claim of entitlement to service connection for TBI, in November 2004.  However, in December 2004, the Veteran filed a document indicating he wanted "to withdraw all issues on appeal".  A withdrawal of an appeal is effective when received by the RO.  38 C.F.R. § 20.204.  The RO treated the concussion/TBI claim filed in November 2004 as a claim to reopen rather than a continuation of the appeal and issued an April 2005 rating decision denying the claim.  The Veteran did not timely appeal that rating decision and did not reinstate his previously withdrawn appeal of the July 1999 rating decision.  Therefore, the July 1999 and April 2005 rating decisions were both final on the issue of entitlement to service connection for residuals of a concussion/TBI.  The claim currently on appeal arises from a December 2011 claim to reopen.

Evidence has been received subsequent to the final consideration of the claims by the RO.  The substantive appeal was filed in November 2013 and the Veteran has not requested initial review of that evidence by the agency of original jurisdiction (AOJ).  38 U.S.C. § 7105(e)(1) (West 2014) (permitting Board to initially review evidence, without waiver or remand, where substantive appeal was filed after February 2, 2013, and the Veteran has not requested AOJ review).  Furthermore, at the April 2017 Board hearing, the Veteran, through his representative, waived his right to consideration of that evidence by the agency of original jurisdiction.  See April 2017 Board Hearing Tr. at 2.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  A May 2003 rating decision granted service connection for a low back condition and assigned an effective date of September 28, 1998.  The question of entitlement to an earlier effective date was appealed to the Board. 

2.  In a December 2004 rating decision, the RO assigned an effective date of September 28, 1998, for the grant of service connection for PTSD and for the grant of TDIU.  The Veteran did not file a Notice of Disagreement or take any further steps to appeal that determination, nor did he submit any new and material evidence within one year.

3.  In a June 2009 decision, the Board denied entitlement to earlier effective dates for PTSD and a back disability.  The Veteran did not appeal that determination.

4.  At the time of the December 2004 rating decision, the issues of whether the Veteran had filed an informal claim prior to September 28, 1998, of whether, if so, he timely filed a formal claim after any such informal claim, and of whether the Veteran was incompetent such that the time for filing a claim was tolled involved a weighing of the evidence as to which reasonable minds could differ.

5.  In a July 1999 rating decision, the RO denied service connection for residuals of a concussion.  The Veteran timely filed a Notice of Disagreement.  However, after the issuance of a January 2003 Supplemental Statement of the Case, the Veteran submitted a December 2004 withdrawal of "all issues on appeal".

6.  In a April 2005 rating decision, the RO denied the Veteran's request to reopen the claim of entitlement to service connection for residuals of a TBI (previously claimed as a concussion).  The Veteran did not file a Notice of Disagreement or take any further steps to appeal that determination, nor did he submit any new and material evidence within one year.

7.  The evidence submitted since the most recent final denial of the TBI claim, while new, is not material in that it is merely cumulative and redundant of evidence already of record regarding whether an in-service event occurred including, particularly, a scooter accident in which the Veteran suffered serious head injuries and a fall on a ship when he allegedly hit his head.


CONCLUSIONS OF LAW

1.  The May 2003 rating decision was subsumed by the June 2009 Board decision and cannot be subject to a motion of clear and unmistakable error.  Dittrich v. West, 163 F.3d 1349 (Fed. Cir. 1998); Brown v. West, 203 F.3d 1378, 1380-1381 (Fed. Cir. Feb. 18, 2000).

2.  The December 2004 rating decision is final.  38 U.S.C. § 7104 (West 2014); 38 C.F.R. §§ 20.204, 20.1103 (2016).

3.  The June 2009 Board decision denying the Veteran's claims of entitlement to an effective date earlier than September 28, 1998, for the grant of service connection for PTSD and a back disability is final.  38 U.S.C. § 7104 (West 2016); 38 C.F.R. §§ 20.1100, 20.1104 (2016).

4.  The claims for earlier effective dates for the grants of service connection for a low back condition and PTSD and for TDIU are not legally viable and must be denied as a matter of law.  Rudd v. Nicholson, 20 Vet. App. 296 (2006).  

5.  The RO's December 2004 decision assigning an effective date of September 28, 1998, for the grant of service connection for PTSD and for the grant of TDIU was not clearly and unmistakably erroneous. 38 U.S.C.A. §§ 5109A, 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.105 (2016).

6.  The July 1999 and April 2005 rating decisions denying the Veteran's claim of entitlement to service connection for residuals of a TBI/concussion are final.  38 U.S.C. § 7105(c) (West 2014); 38 C.F.R. §§ 20.204, 20.302, 20.1103 (2016).

7.  The criteria for reopening the claim of entitlement to service connection for service connection for residuals of a TBI/concussion have not been met.  38 U.S.C.A. §§ 5103A, 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  General Principles

The Board has thoroughly reviewed all the evidence in the Veteran's VA files.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the Court.  38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet.App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The points below focus on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, infra.   

II.  Duties to Notify and Assist

The VA has satisfied its duties to notify and assist.  The duty to notify was satisfied by numerous letters and prior rating decisions, statements of the case, and the Board decision.
The VA satisfied its duty to assist.  The Veteran's claims file contains all relevant documents including his service treatment/personnel records, VA treatment records, private treatment records and lay statements from the Veteran and his lay witnesses.  Adequate attempts were made to obtain other relevant records the Veteran identified.
The Veteran has not been afforded a VA examination with respect to his TBI claim, but a VA examination is not warranted on this record.  As discussed more fully below, new and material evidence has not been submitted to reopen the claim, and, until that occurs, there is no duty to assist him by providing an examination or opinion.  No VA examinations would assist the Veteran in establishing his effective date or CUE claims.
Having reviewed the Veteran's hearing transcript, the Board finds that the undersigned VLJ has complied with 38 C.F.R. § 3.103(c)(2) and the principles espoused in Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

As for the CUE claims, those are based on the evidence of record at the time of the challenged decision; there is no evidentiary development for such claims.  See, e.g., 
Livesay v. Principi, 15 Vet.App. 165, 178 (2001) ("These rules [implementing the VCAA] make clear that several of the claimant-friendly provision of title 38 generally applicable to the adjudication of VA benefits claims do not apply to CUE motions."; "there is nothing in the text of the legislative history of VCAA to indicate that VA's duties to assist and notify are now, for the first time, applicable to CUE motions"); see also Parker v. Principi, 15 Vet.App. 407, 412 (2002) (citing Livesay for the proposition:  "the VCAA is not applicable to CUE matters").

Accordingly, the Board finds that no further action is necessary to comply with the duty to assist provisions of the VCAA.  

III.  Earlier Effective Date Claims

In October 2011, the Veteran filed claims seeking entitlement to earlier effective dates with respect to PTSD, the back disability, and TDIU.  

A May 2003 rating decision granted service connection for a low back condition and assigned an effective date of September 28, 1998.  The question of an earlier effective date was appealed to the Board.  The June 2009 Board decision denied, on the merits, an earlier effective date for the back condition.  First, the Veteran cannot generally bring a freestanding claim for an earlier effective date, as such a claim is not viable.  Rudd v. Nicholson, 20 Vet. App. 296 (2006).  Second, the Veteran cannot bring any claim that the May 2003 rating decision was clearly and unmistakably erroneous because that rating decision was subsumed by the June 2009 Board decision.  Dittrich v. West, 163 F.3d 1349 (Fed. Cir. 1998).  When the rating decision is deemed subsumed by a supervening Board decision, then, as a matter of law, the rating decision cannot be the subject of a claim of CUE.  Rather, in such a case, the claimant must present a motion that there was clear and unmistakable error in the Board decision.  Brown v. West, 203 F.3d 1378, 1380-1381 (Fed. Cir. Feb. 18, 2000).  Therefore, the only viable claim he can now bring to collaterally attack the effective date assigned for the low back condition is to argue that the 2009 Board decision contained CUE.  That motion is addressed in a separate decision and is denied.  Therefore, to summarize, with respect to the back condition, the Veteran cannot bring a freestanding claim for an earlier effective date, cannot claim the 2003 rating decision was clearly and unmistakably erroneous as the decision was appealed to the Board, and has not shown the 2009 Board decision was clearly and unmistakably erroneous (this is addressed in a separate decision).

The RO's December 2004 decision assigning an effective date of September 28, 1998, for the grant of service connection for PTSD and for the grant of TDIU became final.  The Veteran later brought a claim for an earlier effective date for PTSD.  The Board found in the June 2009 decision that the Veteran's subsequent claim for an earlier effective date was not viable, as there can be no freestanding earlier effective date claim.  Rudd v. Nicholson, 20 Vet. App. 296 (2006).  In the context of his current appeal, with respect to the PTSD effective date, the Veteran can either argue there was clear and unmistakable error in the final 2004 rating decision or that the Board was clearly and unmistakably erroneous in 2009 in not addressing the claim.  Again, as found in a separate decision, the Board decision was not clearly and unmistakably erroneous.  The argument that the final 2004 rating decision was erroneous is addressed below.

As for TDIU, again, the 2004 rating decision is final with respect to the effective date assigned.  The subsequent claim for an earlier effective date is not viable, as there can be no freestanding earlier effective date claim.  Rudd v. Nicholson, 20 Vet. App. 296 (2006).  In the context of his current appeal, the Veteran can argue there was clear and unmistakable error in the final 2004 rating decision.  That argument is addressed below.  The 2009 Board decision did not address the effective date for the grant of TDIU as the Veteran did not argue such at that time.


IV.  Clear and Unmistakable Error

The Veteran has alleged that VA committed clear and unmistakable error (CUE) when it failed to grant him an effective date prior to September 28, 1998, for the grant of service connection for PTSD and the back disability and for the grant of TDIU.  

Clear and unmistakable error (CUE) is "a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error."  38 C.F.R. § 20.1403 (2016).  For CUE to exist, either (1) the correct facts, as they were known at the time, were not before the adjudicator or (2) the statutory or regulatory provisions extant at the time were incorrectly applied.  See Damrel v. Brown, 6 Vet.App. 242, 245 (1994); 38 C.F.R. § 20.1403.  Review of a request for revision on the basis of CUE is based on the record and law that existed at the time of the decision in question.  Russell v. Principi, 3 Vet.App. 310, 314 (1992) (en banc).  VA's failure to comply with the duty to assist cannot constitute CUE.  See 38 C.F.R. § 20.1403(d)(2) (2016); see also Cook v. Principi, 318 F.3d 1334, 1344-45 (Fed. Cir. 2002) ("[A] breach of the duty to assist cannot constitute CUE.").  Likewise, an allegation that the adjudicator improperly weighted or evaluated evidence cannot constitute CUE.  See 38 C.F.R. § 20.1403(d)(3) (2016); see also Damrel, 6 Vet.App. at 246.

Procedural History of EED Claims

The RO granted entitlement to service connection for PTSD and to TDIU in a December 2004 rating decision and assigned the currently disputed effective dates.  As discussed in the June 2009 Board decision, the Veteran did not appeal that rating decision and it became final.  The Veteran later (in 2006) attempted to file a freestanding claim for an earlier effective date with respect to PTSD.  That freestanding claim was denied in the June 2009 Board decision.  

The June 2009 Board decision also adjudicated, on the merits, and denied the Veteran's claim of entitlement to an effective date prior to September 28, 1998, for the grant of service connection for a back disability.  The June 2009 Board decision involved a direct appeal of the May 2003 rating decision assigning an effective date for a back disability; therefore, as noted above, the May 2003 rating decision was subsumed in the June 2009 Board decision.  As a result, there can be no separate claim of CUE in the May 2003 rating decision.  Therefore, this aspect of the Veteran's arguments will be addressed no further herein.  

The Veteran filed motions to vacate and to reconsider the June 2009 Board decision, both of which were denied.  See August 2009 Board Denial of Motion to Vacate the June 2009 Decision; July 2010 Board Denial of Motion for Reconsideration.  The Veteran did not file an appeal and the June 2009 Board decision became final.  38 U.S.C. § 7104 (West 2016); 38 C.F.R. §§ 20.1100, 20.1104 (2016).  In a separate decision, the Board has also concluded that the 2009 Board decision was not clearly and unmistakably erroneous, so it remains final.

In October 2011, the Veteran filed claims seeking entitlement to earlier effective dates with respect to PTSD, the back disability, and TDIU.  There can be no freestanding earlier effective date claim.  Rudd v. Nicholson, 20 Vet. App. 296 (2006).  To the extent any such claim is before the Board, it is denied.

Instead, as discussed at the Board hearing and as previously clarified by the Veteran in various filings, the earlier effective date claims are based on CUE in the prior decisions.  Given the above procedural history, the effective dates for the grant of service connection for PTSD and TDIU were assigned in a December 2004 rating decision that became final.  See June 2009 Board Decision (finding the December 2004 rating decision final, denying the PTSD claim as a freestanding claim for an earlier effective date and failing to reach the merits).  The Veteran has not alleged any error in the Board's June 2009 determination that the December 2004 rating decision became final and the record contains no indication that it was not final.  See also December 2004 Statement of Veteran's Representatives (indicating he wanted "to withdraw all issues on appeal").  Therefore, to obtain an earlier effective date with respect to PTSD and TDIU, the Veteran must show CUE in the December 2004 rating decision.  

Again, to reiterate, there will be no further discussion of his arguments that the 2003 rating decision was erroneous with respect to the effective date assigned for his low back condition.  That rating decision was appealed to the Board and subsumed by the Board's 2009 decision, which is found not to have been clearly and unmistakably erroneous.  There is no other avenue available to him to pursue the question of the effective date assigned for the back condition.

The Veteran has alleged several theories during the course of this litigation.  Each of his theories will be addressed in turn.

a.  Filing of Claim with the Social Security Administration

The Veteran has alleged that he is entitled to an effective date for his service-connected PTSD and for TDIU as early as May 20, 1993, the date that he filed a claim for disability benefits with the Social Security Administration (SSA).  Although certain claims for benefits filed with SSA constitute a claim filed with the Secretary for effective-date purposes, e.g., 38 U.S.C. § 5105 (dependency and indemnity compensation); 38 C.F.R. §3.152 (death benefits), there is no such regulation (and was no such regulation during the relevant time period) with regard to SSA disability claims and VA disability compensation benefits.

The December 2004 rating decision does not involve a clear and unmistakable error in failing to assign an effective date based on the date the Veteran filed an SSA claim.

b.  A 1996 VA Treatment Record Referencing Referral to a VSO

The Veteran has also argued that he is entitled to an effective date of November 1, 1996, (or, sometimes, January 11, 1996) because the record contains a VA treatment record in which a VA social worker noted:  "Vet to contact state reps re: sc claim."  See November 1996 VA Social Work Note; October 2011 Veteran Statement in Support of Claim for Earlier Effective Date; April 2017 Board Hearing.  [The date on the VA treatment record is "11/01/1996" which the Veteran has sometimes interpreted as being in the format day-month-year, i.e., 11 January 1996.  However, VA records generally are in the more common American format month-day-year and the particular record contains the Veteran's birth date in the month-day-year format.  Therefore, the date on the record is November 1, 1996.]

The Veteran has argued, as he did before the Board in June 2009, that he went to a VSO representative and filled out a claim (he is unsure whether formal or informal) which was submitted on or about the same day.  He has asserted that the claim was filed with VA, but lost.  He has also alleged that, assuming it was an informal claim, VA failed to notify him of the need to submit a formal claim within one year of that date.  He has produced various pieces of correspondence in which he or others have indicated that he did file a claim in or around November 1996.  See, e.g., June 2009 Board Decision (recounting facts and evidence supporting the Veteran's allegations in context of back claim); December 2012 Veteran Statement (providing detailed summary of his CUE argument with citations to relevant evidence); December 2012 Letter from Dr. R.K. ("It is more likely than not he filed the claim the same day he was referred to the service officer by [a] social worker"); October 2011 Veteran Statement (same); April 2017 Board Hearing.

Because review of a request for revision on the basis of CUE is based on the record and law that existed at the time of the decision in question,  Russell, 3 Vet.App. at 314, the relevant evidence is the evidence that was before the adjudicators at the time of the decision.  In this case, the relevant evidence would be that in the claims file in December 2004 when the RO assigned effective dates for PTSD and TDIU.

At the time of the December 2004 rating decision, the claims file contained a July 1996 VA Form 10-7131, the 1996 VA treatment record, the Veteran's 1998 letter setting forth his claim and discussion of an earlier claim, a September 1998 appointment of representative, several later statements in which he alleges an earlier claim, his SSA records, and medical records documenting his various medical problems.  The evaluation of all of this evidence, to include whether it indicated that more likely than not the Veteran had filed a claim in 1996, is the sort of weighing of evidence that the Board is not permitted to second guess in the context of a CUE motion.  See 38 C.F.R. § 20.1403(d)(3) (2016); see also Damrel, 6 Vet.App. at 246.  The only contemporaneous documentary evidence of a claim (or potential claim) is the 1996 VA treatment record (potentially an informal claim) and then the September 1998 submission over one year later.  The other evidence relied on by the Veteran consists of statements made years after the fact based on recollections of past events and suppositions regarding the meaning of the absence of an actual claim in the file.  On this record, the Board cannot say that the evaluation of credibility and the assignment of probative weight in the prior decisions was clearly and unmistakably erroneous.  The Veteran has not identified any evidence that was in the claims file at the time that "compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error."  38 C.F.R. § 20.1403 (2016).

While the evidence could be consistent with finding that the Veteran filed a claim in 1996, it does not compel that result.  Rather, the finding that the Veteran had not met the requirements for filing a claim to establish an effective date until September 1998 is also consistent with the available evidence.

In making this determination, the Board notes that, even assuming the November 1996 VA medical record constituted an informal claim, neither the law nor the facts available at the time of the December 2004 rating decision compel the conclusion that the Veteran timely filed a formal claim within a year of the informal claim thereby preserving his effective date under the regulations in effect at the time.  See, e.g., 38 C.F.R. § 3.157(b)(1) (1996).  As discussed in the June 2009 Board decision, the record available at the time was silent regarding any documentary evidence of a claim or any evidence, beyond the absence of a claim and the Veteran's statements, that a claim had been lost or misplaced.

Subsequent to the prior, final rating decision, the Veteran has submitted evidence that, during the mid-1990s, the Oakland RO lost or failed to properly process a large number of claims.  See, e.g., April 2017 Veteran Submission (containing excerpt of VA OIG report detailing roughly 14,000 mishandled claims at the Oakland RO).  He argues that it is likely that his claim from 1996 was among those claims and, so, was not properly processed.  The Board cannot rely on this evidence to revise a decision based on CUE, however, as this evidence was not of record at the time of the prior decision.  Russell, 3 Vet.App. at 314.  Likewise, the more recent statements and opinions submitted made by the Veteran (e.g., December 2012 Letter from Dr. K to DAV) constitute new or recently developed facts.  Consequently, that evidence also cannot form the basis of revision based on CUE.  Id.  

Even assuming the prior adjudications did not discuss each piece of evidence in the claims file at the time of the decision, consideration of, for example, additional statements from the Veteran or discussion of the July 1996 VA Form 10-7131, would not would not have "manifestly changed the outcome" of the decision.  King v. Shinseki, 26 Vet.App. 433, 441 (2014) ("a manifest change in the outcome of the adjudication means that, absent the alleged clear and unmistakable error, the benefit sought should have been granted at the outset"); Fugo v. Brown, 6 Vet.App. 40, 44 (1993) ("even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be, ipso factor, clear and unmistakable"); Bustos v. West, 179 F.3d 1378, 1380 (Fed. Cir. 1999) (holding that, for purposes of establishing clear and unmistakable error, the commission of the alleged error must have "manifestly changed the outcome").  Rather, there is substantial evidence to support the December 2004 rating decision if all of the then-available facts were considered and the correct legal standards were applied (which, again, it appears they were) and "it is not absolutely clear that a different result would have ensued" but for the presumed error.  Again, the fact remains that the claims file contains no formal claim prior to September 1998 and no correspondence or inquiries from the Veteran prior to September 1998 regarding the status of his claim.  While he has provided credible explanations for both of those facts, the evidence in his favor is not so strong that it compels a different decision.

There was no CUE in the December 2004 rating decision with respect to the interpretation of the facts as known at the time, to include the interpretation of the November 1996 VA treatment record and absence of any other document that might constitute a claim until September 1998.

c.  Failure to Notify Veteran of the Need to Submit a Formal Claim in 1996

The Veteran has argued that VA breached its duty to assist when the RO failed to inform him that he needed to file a formal claim subsequent to the informal claim in November 1996.   See December 2011 Veteran Statement; January 2012 Veteran Statement.  However, VA's failure to comply with the duty to assist cannot constitute CUE.  See 38 C.F.R. § 20.1403(d)(2) (2016); see also Cook v. Principi, 318 F.3d 1334, 1344-45 (Fed. Cir. 2002) ("[A] breach of the duty to assist cannot constitute CUE."); accord Andrews v. Principi, 351 F.3d 1134, 1137 (Fed. Cir. 2003) (holding a failure to notify a Veteran does not toll the one-year time period to file a claim subsequent to discharge).  CUE is not warranted due to any failures by VA to notify the Veteran of the need to submit a formal claim or otherwise notify him of action necessary to establish an effective date.

d.  The Veteran's Alleged Incompetence

The Veteran has submitted evidence that he was incompetent to pursue his claim during the mid-1990s, so the one year time limit on filing a formal claim after his alleged informal claim in November 1996 should have been tolled or otherwise not enforced.  See, e.g., October 2011 Veteran Statement (attaching medical opinion supporting allegation of incompetence).  Here, there was no formal finding of incompetency at the time and, despite medical records indicating serious psychiatric difficulties (e.g., a GAF of 35 in August 1996 private treatment note), VA did not have a duty to inquire into his competency at the time of his claim.  See Brown v. Harris, 669 F.2d 911, 913 (4th Cir. 1981).  There was no CUE in failing to investigate his competency.  

The primary evidence that he was actually incompetent post-dates the prior, final adjudications of his earlier effective date claims, so is not evidence that can be relied on to revise the prior decisions under CUE.  Moreover, the law and regulations do not compel VA adjudicators to toll the time for filing a claim based on the Veteran's incompetency.  See Rodriquez v. West, 189 F.3d 1351, 1355 (Fed. Cir. 1999) (holding that the statutes or regulations do not provide a justification for "ignoring the unequivocal command [in the statutes] that the effective date of benefits cannot be earlier than the filing of an application therefor").  While the time limits within which claimants are required to act to perfect a claim may be extended for good cause shown, see 38 C.F.R. § 3.109(b), the first allegation of actual incompetency came over a decade after the period the Veteran seeks to toll and after the effective date issues had been fully adjudicated.  The Veteran was able to pursue his claim to a successful conclusion with the help of VSO officers (who assisted him at the time of his original filing and throughout his appeals, but who never raised the issue of competency during  the adjudication process).  The Board cannot conclude that, based on the evidence of record at the time, that the December 2004 rating decision contained CUE in failing to find that the Veteran was incompetent and, additionally, that any such incompetence warranted a tolling of the one year period to file a formal claim following the November 1996 informal claim.  Rather, the available evidence would require evaluation and assignment of probative weight.  The favorable evidence is not so compelling that the prior adjudicators could only reach one conclusion on these issues.

e.  Conclusion on CUE

In short, the December 2004 rating decision indicates that the adjudicators were aware of and applied the proper statutory and regulatory provisions and the evidence of record at the time of each of those decisions was sufficient to support the necessary factual findings.  Viewing the evidence of record at the time, reasonable minds could have concluded, to the requisite degree of certainty, that the Veteran failed to file a formal claim within one year of the November 1996 VA treatment record.  See Russell, 3 Vet.App. at 313-14 ("The words 'clear and unmistakable error' are self-defining.  They are errors that are undebatable, so that reasonable minds could only conclude the original decision was fatally flawed at the time it was made.").  If there was error in the conclusion that the Veteran did not file a claim until September 1998, it was not CUE.  See Damrel, 6 Vet.App. at 245 (holding that improperly weighed and evaluated evidence "can never rise to the stringent definition of CUE").  Similarly, the alleged failure to provide notice or to develop and adjudicate the Veteran's competence do not constitute CUE on this record.

V.  New and Material Evidence: Service Connection for TBI

The RO initially adjudicated the claim of entitlement to service connection for residuals of a concussion/TBI in a July 1999 rating decision.  The Veteran did not file a Notice of Disagreement or take any further steps to perfect an appeal of that rating decision.  Also, no new and material evidence was received within the year following the rating decision.  Therefore, the July 1999 rating decision became final.  38 U.S.C. §§ 7104, 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

The Veteran filed a claim to reopen the claim of entitlement to service connection for residuals of a concussion/TBI and the RO denied the claim in an April 2005 rating decision.  The Veteran did not file a Notice of Disagreement or take any further steps to perfect an appeal of that rating decision.  Also, no new and material evidence was received within the year following the rating decision.  Therefore, the April 2005 rating decision became final.  38 U.S.C. §§ 7104, 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

In December 2011, the Veteran requested that VA reopen his claim of entitlement to service connection for residuals of TBI.  The RO denied reopening in a February 2013 rating decision.  

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  See Shade v. Shinseki, 24 Vet. App. 110, 113 (2010).  Evidence is "new and material" if it (1) has not been previously submitted to agency decision makers; (2) relates to an unestablished fact necessary to substantiate the claim; (3) is neither cumulative nor redundant of evidence already of record at the time of the last prior final denial of the claim sought to be opened; and (4) raises a reasonably possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The record now contains additional allegations by the Veteran and additional medical records including some that indicate a positive nexus opinions based on the Veteran's allegations of in-service events/stressors.  This evidence is new in that it has not previously been submitted to agency decision makers.  However, the evidence is not new and material because it does not "relate to an unestablished fact necessary to substantiate the claim" and, to the extent it does, it is cumulative and redundant of evidence already of record at the time of the last prior final denial in April 2005.  In April 2005, the record already contained the Veteran's allegations regarding the incident, medical evidence of a history of head trauma and cerebrovascular accident (CVA), and medical opinions which assumed the Veteran's report of in-service events had been established and that concluded that the current residuals of head trauma were consistent with and more likely than not related to the reported in-service head trauma.  The prior decisions on the matter concluded, despite this evidence, that the lack of any contemporaneous records or evidence of the in-service events, the evidence was insufficient to establish the reported in-service head traumas.  The new evidence submitted by the Veteran which relates to and tends to establish the in-service event is redundant and cumulative of the evidence already of record on that issue.  See, e.g., April 2003 VA Examination (detailing the Veteran's allegations as well as post-service motor vehicle accidents and falls and his history of CVA); January 2013 Physician Opinion Letter (stating "He also suffered brain trauma in the military"); June 2000 Private Orthopedic Consult Note (recounting Veteran's allegations of in-service accident and with head trauma).  While there are multiple medical records referencing the in-service accident, they are all based on the Veteran's reports and the new medical records are merely cumulative of the prior medical records to the extent they have bearing on the unestablished fact in this matter, i.e., whether an in-service head trauma actually occurred.

The Board acknowledges that it must presume that newly submitted evidence is credible.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, the newly submitted evidence is not enough to reopen under the low threshold of Shade.  

The criteria for reopening the Veteran's claim of entitlement to service connection for residuals of TBI have not been met as the "new" evidence associated with the claims file since the April 2005 rating decision is not "material" in that it raises no reasonable possibility of substantiating the Veteran's claim, including by establishing or tending to establish the missing element or by triggering the duty to provide further assistance in establishing that element of the claim.  The evidence is not in equipoise, so the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. at 53-56.  The claim of entitlement to service connection for residuals of TBI is not reopened and remains denied.


ORDER

The claims for earlier effective dates for the grants of service connection for a low back condition and PTSD and for TDIU are denied as a matter of law.

The motion alleging CUE in the May 2003 rating decision assigning an effective date of September 28, 1998 for service connection for a low back condition is denied.

The motion alleging CUE in the December 2004 rating decision assigning an effective date of September 28, 1998 for service connection for posttraumatic stress disorder (PTSD) is denied.

The motion alleging CUE in the December 2004 rating decision assigning an effective date of September 28, 1998 for the grant of a total disability rating based on individual unemployability (TDIU) is denied.

The request to reopen the previously denied claim of entitlement to service connection for the residuals of TBI, also claimed as concussion, is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


